Name: Commission Regulation (EEC) No 2665/82 of 4 October 1982 on the supply of maize to the World Food Programme as food aid under Regulation (EEC) No 3723/81o
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 10 . 82 Official Journal of the European Communities No L 283/5 COMMISSION REGULATION (EEC) No 2665/82 of 4 October 1982 on the supply of maize to the World Food Programme as food aid under Regulation (EEC) No 3723/81 Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice f), as last amended by Regulation (EEC) No 3323/81 (8) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, ' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas Council Regulation (EEC) No 3723/81 (6) provided for exceptional food aid totalling 40 million ECU to be granted to the least-developed countries ; whereas various sums have been allocated for the deli ­ very of cereals and rice to certain non-member countries and beneficiary organizations ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 October 1982. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 . 3 OJ No L 281 , 1 . 11 . 1975, p . 89 . (&lt;) OJ No 106, 30 . 10 . 1962, p . 2553/62 . O OJ No L 263 , 19 . 9 . 1973, p . 1 . Ã ) OJ No L 192, 26 . 7 . 1980, p . 11 . (Ã ) OJ No L 373 , 29 . 12 . 1981 , p . 11 . (8) OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 283/6 Official Journal of the European Communities 6. 10 . 82 ANNEX 1 . Programme : 1981 (Regulation (EEC) No 3723/81 ) 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Benin 4 . Product to be mobilized : maize 5 . Total quantity : 2 736 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cerÃ ©ales (ONIC), 21 , avenue Bosquet, F-Paris 7' (telex OFIBLE 270807 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the maize must be of fair and sound merchantable quality and correspond at least to the standard quality required for which the intervention price is fixed 10 . Packaging :  in new bags (')  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking of the bags (in letters at least 5 cm high) : 'BENIN 1288 / MAÃ S / COTONOU / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 11 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Cotonou 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 19 October 1982 16 . Shipment period : 1 to 30 November 1982 17 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.